Mr. Justice Gary,
concurring. The main question raised by the appellant is that of jurisdiction. Whatever right the appellant may have had to object to the jurisdiction of the court to entertain the motion was waived when it introduced affidavits in its behalf and contested the motion on its merits. Smith v. Walke, 43 S. C., 381; Oliver v. Fowler, 22 S. C., 540. The other questions involved are those of fact, which in cases such as this are not ordinarily the subject’of review by this court. I, thererore, concur in the opinion of Mr. Justice Pope.